DETAILED ACTION

Response to Arguments – After Final
Applicant's arguments filed May 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues it is not readily apparent that the teachings of Russell are directly transferrable to the preform formation method of Williams/Fokoua, or that the details of Russell explicitly disclose “applying …external pressure working against collapse..sufficient control to control glass distribution among the fusing capillary tubes…such that the one or more selected regions resist during the drawing step”, as defined by independent claim 1.  
	Applicant presents various differences between Russell, Fokoua, and Applicant’s invention.
Applicant argues Russell is specifically directed to forming various types of fibers, including combinations of fibers with in-line elements along an extended fiber length.  Changes in pressure within the various air holes is modified in Russell so that some regions may have a core, other regions “no core”, etc.  Applicant argues Russell is based on the premise of working with cylindrical tubes that have a uniform diameter.  Applicant further argues it is not immediately apparent that Russell’s teaching regarding tailoring hole patterns is an obvious variant of Fokoua’s teaching.  Applicant argues Russell’s talks about adjusting pressures to create different “devices” by enlarging or reducing “holes”, using rather a simple formula based on a purely cylindrical form.  In contrast, Applicant (and Russell) are directed to correcting for preform irregularities created by odd-shaped structures in the fused collection of the initial capillary tubes.  Applicant argues Russell is not seeking to address the problem of irregularities in the cane/MCR structure, but its instead interested in forming different types of fiber (and fiber-based complex devices) from a conventional, standard preform.  Russell thus necessarily focuses on how to modify the properties of the final structure (i.e. drawn fiber) and does not make changes to the preform itself.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The arguments are not found persuasive.  As the rejection is based on the combination of Williams, Fokoua, Russell, and the knowledge of a person having ordinary skill in the art.  The Examiner maintains Williams in view of Fokoua provides for a drawing step, specifically the drawing step of the preform into a microstructure core rod by heating and collapsing the plurality of capillary tubes to fuse together.  The Examiner stated in the rejection Fokoua discloses capillaries fused together and an appropriate pressure differential can be used to assist the process and collapse gaps between the capillaries and Williams further discloses for a given preform stack by drawing while pressurizing cladding and core holes at an appropriate level and pressurizing a core hole to a lower level than cladding holes, since a lower pressure is required to counteract surface tension in a relatively large hole than a small hole during drawing.  Both Williams and Fokoua discloses heating in a drawing step to fuse capillaries, and both Williams and Fokoua disclose pressure can affect the capillaries during fusing.  The Russell reference is applied to further teach during a drawing process with capillary tubes the controlling of holes during fusion, as stated in the rejection Russell discloses pressure control includes applying an increased or decreased pressure to create a pressure difference.  The pressure difference provides for altering a structure which emerges during the drawing process.  
Russell ([0009]) discloses microstructured fibers fabricated by stacking elements (rods and tubes) on a macroscopic scale to form then in place while fusing them together.  While Russell focuses on drawing a preform assembly to a microstructured fiber, it is applicable to drawing a preform assembly into a microstructure core rod, since the drawing of a preform assembly into a microstructured fiber (Russell) and the drawing of a preform assembly into a microstructure core rod fuse rod/tubes (i.e. capillaries) from a macroscopic scale into a microstructure (i.e. core rod or fiber).  As stated in the rejection, the only difference between drawing a microstructured core rod and a microstructured fiber is the draw down ratio.  Therefore, Williams, Fokoua, and Russell include drawing rods/tubes using pressure and include fusing and drawing rods/tubes from a macroscopic scale into a microstructure.  In response to Applicant’s arguments that Russell is only applicable to a purely cylindrical form based on a formula, Russell ([0109]) discloses cross-sectional and axial shape distribution of the holes in fiber will depend on how the pressure tubes differs from tube to tube.  Therefore, the Examiner maintains, it would be obvious to a person having ordinary skill in the art that Russell is still applicable for altering a structure during a drawing process and can affect shape distribution of the tubes and can be applied to forming a microstructured core rod.  Further, it would be obvious in the fusing with pressure control among capillary tubes to alter cross-sectional shape to provide the desired drawn structure (i.e. microstructure) by controlling gas pressure in selected holes during drawing and teachings by Williams of counteracting surface tension to one or more selected hollow regions, the applied external pressure during drawing works against collapse with one or more selected regions and is sufficient to control glass distribution among the fusing capillary tubes forming the microstructure core rod such that the one or more selected regions resist collapsing during the drawing step.  Therefore, for the reasons discussed above, the Examiner maintains the obviousness rejection of claim 1 with the combination of Williams, Fokoua, Russell, and the knowledge of a person having ordinary skill in the art in the final office dated March 9, 2021.
The remaining dependent claims 2-16 hinge upon the arguments against independent claim 1, and therefore, the Examiner maintains the rejections of claims 2-16 in the final office action dated March 9, 2021.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741